     Case 1:17-cv-01396-NONE-BAM Document 26 Filed 08/31/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL DEAN ALVARADO, JR.,                         Case No. 1:17-cv-01396-NONE-BAM (PC)
12                       Plaintiff,                      ORDER VACATING FINDINGS AND
                                                         RECOMMENDATIONS
13            v.                                         (ECF No. 23)
14    COUNTY OF TULARE, et al.,                          ORDER DIRECTIONG CLERK OF COURT
                                                         TO RE-SERVE MAY 21, 2019 ORDER
15                       Defendants.                     DIRECTING PLAINTIFF TO SUBMIT
                                                         SERVICE DOCUMENTS
16
                                                         ORDER DIRECTING PLAINTIFF TO
17                                                       SUBMIT COMPLETED SERVICE
                                                         DOCUMENTS OR SHOW CAUSE WHY
18                                                       THIS ACTION SHOULD NOT BE
                                                         DISMISSED FOR FAILURE TO
19                                                       PROSECUTE
                                                         (ECF No. 21)
20
                                                         TWENTY-ONE (21) DAY DEADLINE
21

22          Plaintiff Daniel Dean Alvarado, Jr. (“Plaintiff”) is a former pretrial detainee proceeding

23   pro se and in forma pauperis in this civil rights action. This action proceeds on Plaintiff’s first

24   amended complaint against Defendant Rales for excessive force in violation of the Fourteenth

25   Amendment.

26          On May 21, 2019, the Court issued an order authorizing service of Plaintiff’s first

27   amended complaint and forwarding service documents to Plaintiff for completion and return

28   within thirty days. (ECF No. 21.) The order was served on Plaintiff’s address of record. (Id.)
                                                        1
     Case 1:17-cv-01396-NONE-BAM Document 26 Filed 08/31/20 Page 2 of 3

 1   On August 22, 2019, the Court’s order was returned as Undeliverable, Unclaimed. Following

 2   Plaintiff’s failure to provide an updated address or otherwise communicate with the Court, on

 3   October 10, 2019, the undersigned issued findings and recommendations for dismissal of this

 4   action due to Plaintiff’s failure to prosecute. (ECF No. 23.) Plaintiff timely filed objections to

 5   the findings and recommendations on October 21, 2019. (ECF No. 24.)

 6          In Plaintiff’s objections, Plaintiff appeared to provide an updated mailing address. (Id. at

 7   4.) The objections were otherwise composed of handwritten notations to the Court’s October 10,

 8   2019 findings and recommendations, as well as unexplained and seemingly unrelated

 9   attachments. (Id.) As Plaintiff has provided an updated mailing address, the Court finds it

10   appropriate to vacate the pending findings and recommendations for failure to prosecute.

11          However, this action cannot proceed without Plaintiff’s completion and submission of the

12   required service documents for Defendant Rales. Plaintiff’s objections to the findings and

13   recommendations did not include the required service documents, nor did they provide any

14   indication of Plaintiff’s intention to comply with the Court’s May 21, 2019 order requiring their

15   submission. Plaintiff was expressly warned in that order that his failure to comply would result in

16   dismissal of this action. (ECF No. 21, p. 2.) As it appears Plaintiff did not receive the Court’s

17   May 21, 2019 order due to his failure to update his address, the Court will allow Plaintiff another

18   opportunity to comply.

19          Based on the foregoing, IT IS HEREBY ORDERED as follows:

20      1. The findings and recommendations issued on October 10, 2019, (ECF No. 23), are
21          VACATED;

22      2. The Clerk of the Court is directed re-serve a copy of the Court’s May 21, 2019 order

23          directing Plaintiff to submit service documents, (ECF No. 21), including all attachments

24          on Plaintiff at his current address of record;

25      3. Within twenty-one (21) days from the date of service of this order, Plaintiff shall submit

26          completed service documents for Defendant Rales, as discussed in the Court’s May 21,
27          2019 order, or shall show cause in writing why this action should not be dismissed for

28          failure to prosecute; and
                                                        2
     Case 1:17-cv-01396-NONE-BAM Document 26 Filed 08/31/20 Page 3 of 3

 1      4. Plaintiff’s failure to comply with this order will result in a recommendation of

 2         dismissal of this action for failure to obey court orders and failure to prosecute.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   August 28, 2020                          /s/ Barbara   A. McAuliffe             _
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
